Title: Instructions in re Treaty with Sweden, [28 September] 1782
From: Madison, James
To: 


Editorial Note
In his dispatch of 25 June, Benjamin Franklin informed Robert R. Livingston that King Gustavus III of Sweden had instructed his ambassador at the court of Versailles to broach the subject of negotiating a commercial treaty with the United States. The ambassador reminded Franklin that “Sweden was the first power in Europe which had voluntarily offered its friendship to the United States without being solicited.” Although Congress on 16 October 1776 had directed the Franklin—Silas Deane—Arthur Lee commission to France to conclude with any friendly European state a treaty of amity and commerce as long as its terms did not traverse those proposed for acceptance by the king of France (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XVI, 884), Franklin sought in his dispatch of 25 June 1782 “a more particular power, and proper instructions” from Congress. He also made clear that he would welcome the honor of negotiating the instrument, especially since he had been told that his appointment would please the Swedish monarch (Wharton, Revolutionary Diplomatic CorrespondenceFrancis Wharton, ed., The Revolutionary
          Diplomatic Correspondence of the United States (6 vols.; Washington, 1889)., V, 512).
On 17 September Congress referred Franklin’s dispatch to a committee of which Arthur Lee was chairman, with Ralph Izard and James Duane the other members (NA: PCC, No. 185, III, 42). Two days later, after they recommended the appointment of a committee to prepare the draft of a treaty of amity and commerce, together with a commission and instructions for the American negotiator, as yet unnamed, Congress assigned the task to the same three men (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 592). The three documents were accepted by Congress on 28 September (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 610–24). The instructions, including an expression of desire that “the treaty be made for twelve years only,” comprise four paragraphs. Of these, the first two are in a clerk’s hand, the third in Arthur Lee’s, and the fourth in JM’s (NA: PCC, No. 47, fols. 301–3). Congress selected Franklin to be the negotiator, even though his appointment was strongly opposed by Lee and Bland. See JM to Randolph, 8 October 1782, and n. 10.
 
[28 September 1782]
You are also at liberty in case it be found necessary to recede from the Stipulation proposed in the 9th. Art: that whatever shall be found laden by the subjects & Inhabitants of either party on any Ship belonging to the Enemies of the other shall be subject to confiscation.
